DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US Patent Application Publication Number 2009/0189421).
Regarding claim 1, Yu discloses a bicycle saddle comprising a saddle shell (231), a saddle frame (232) arranged on a lower side of the saddle shell, a first cushion element (21) arranged on an upper side of the saddle shell, an intermediate shell (222) arranged on an upper side of the first cushion element and a second cushion element (221) arranged on an upper side of the intermediate shell, wherein the intermediate shell comprises at least one recess (at 223 for instance), and wherein the first and second cushion elements at least capable of contacting each other in a region of the at least one recess (as they are exposed to each other and both flexible/deformable) and would be expected to do so in use.  Yu does not explicitly describe the cushion elements contacting each other.  However, as changes in size, shape, and arrangement of components require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to 
  Regarding claim 3, Yu further discloses the first and second cushion elements are formed integrally (at least in that they are assembled together).
  Regarding claim 4, Yu further discloses the intermediate shell is formed in a frame-shaped design (it is viewed as such) and is arranged in an edge region of the cushion elements (at least in part; see figures).
Regarding claims 5 and 6, Yu further discloses the recess is provided in a sitting region or in a central region or in a region of a saddle tip, and wherein the recess extends from a sitting region into a central region (see figures).  
Regarding claim 7, Yu discloses a saddle as explained above including what would appear to be a width in the range as claimed, but this is not set forth explicitly.  However, as changes in size and shape require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the width as claimed based on normal variation to improve comfort, support, and function for a variety of users.
Regarding claims 8 and 9 Yu further discloses the intermediate shell is symmetric with respect to a longitudinal axis, and wherein the recess is completely spanned by the first cushion element or the second cushion element (this is the general arrangement; see figures).

Response to Arguments
Applicant's arguments filed 13 December 2021 have been fully considered but they are not persuasive.  Specifically, Applicant argues that because the Yu device is intended to provide ventilation, contact between the cushion elements would be non-obvious as it would restrict air flow and that the connecting device 224 of Yu would prevent contact between the elements.  Initially, it is noted that .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636